DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “the thickness” in line 11 lacks sufficient antecedent basis. 
Claims 2-6 are indefinite by dependence on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2017/0008342) (of record), Iwamura et al. (US 2017/0113491), and Laursen (US 2,025,993) (of record).

Regarding claims 1-6, Martin discloses a system for a wheel and tire assembly comprising: a plurality of support elements (Figs. 1-4: 20) for supporting part of a load of a vehicle ([0020], [0025], [0027]); and an annular shear band (Figs. 1-5: 22) extending circumferentially around the support elements (Figs. 1-4: 20), the band (Figs. 1-5: 22) having a radially inner circumferential membrane (Figs. 1-5: 26) ([0028]), a radially outer circumferential membrane (Figs. 1-5: 30) ([0028]), and a shear layer (Figs. 1-5: 34) interconnecting the inner membrane and the outer membrane ([0029]).
Martin further discloses that the inner circumferential barrier (Fig. 1: 16), spokes (Fig. 1: 20), the outer circumferential barrier (Fig. 1: 18), the shear band (Fig. 1: 22), and/or the tread portion (Fig. 1: 24) may be formed separately and thereafter coupled to one another via adhesives ([0024], [0040]). In other words, the annular shear band may be secured to the support elements by adhesive binding. However, Martin does not expressly recite that the annular shear band is held together by adhesive binding, wherein the thickness of the adhesive varies from 0.05 mm to 1.00 mm. Moreover, Martin is silent as to how the annular shear band is formed, and only discloses that it may be pre-formed and placed together in a mold with other tire components ([0024], [0042]). 
Iwamura teaches a system for part of a wheel and tire assembly comprising: a plurality of spokes (i.e. support elements) (Fig. 1: 4) for supporting part of a load of a vehicle ([0015], [0017]); and an annular shear band (Figs. 2-4: see 6) extending circumferentially around the support elements (Fig. 1: see how 
The examiner notes that the claim limitation “the adhesive being first applied to the inner and outer membranes and thereafter, to the shear layer” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, as discussed above, modified Martin discloses a system comprising an annular shear band including a shear layer interconnecting an inner membrane and an outer membrane that are held together and secured to the support elements with an adhesive that has a thickness falling within and overlapping with the claimed range. Accordingly, modified Martin discloses a final product with adhesive between the shear layer and the inner membrane as well 
Martin further discloses that the shear band (Figs. 1-5: 22) and/or shear layer (Figs. 1-5: 34) may be pre-formed, partially cured, and subsequently placed in a mold with the remaining tire components to be cured into a single piece ([0024], [0044]). In other words, the shear layer may have a structure that is at least partially cured prior to installation of the assembly on the vehicle since the individual components of the wheel and tire assembly may be pre-formed first, then molded together, and then installed onto a vehicle in the finished tire form ([0024], [0044], [0048]). 
Furthermore, it is generally known in the tire vulcanization (i.e. curing) art that water may be a medium that is used in curing tires and their components. For instance, Laursen teaches a vulcanizing (i.e. curing) operation wherein water is admitted directly into the interior of a tire casing, conventionally known to be formed from fabric or cords (Page 1 lines 5-35), in order to eliminate the expense and defects of using air bags as well as derive the many other important advantages which come from the use of water (Page 1 lines 15-23). Moreover, the casings formed with this method of using water directly in contact with the casing during curing showed themselves to be of superior kind: possessing much longer life than casings formed via conventional air bag means or other known processes; proving to be thoroughly efficient in actual practice, easy to carry out and bring about a very substantial saving in the cost of manufacture; and using standard equipment already in use or adding extra equipment that is simple and inexpensive to that the total cost of installation is comparatively small (Page 1 lines 32-49). Laursen further teaches that first the green casing is prepared in the usual way (Page 1 lines 51-52). When a green casing is subjected to the direction action of water, the water will penetrate the rubber and wet or moisten the cords and thus tend to shrink them (page 2 lines 15-19).  Once the casing is pressed into intimate contact with the mold under contact with the water, no harmful results can occur, and any shrinkage of the cords 

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Martin in order to provide pretensioning of the wheel and tire assembly by providing the shear layer with a structure pretensioned by water (i.e. an incompressible fluid) during a curing step prior to installation of the assembly on the vehicle so as to have a much longer life in service, rubber that is more thoroughly and uniformly vulcanized and is denser, tougher, stronger, and of better texture throughout, cords that are more securely and effectively embedded in and united to the rubber with better insulation, less internal friction and heating, a reduced danger of ply separation, . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant argues that “Claim 1 has been amended to further recite the annular shear band being held together and secured to the support elements by adhesive binding, the adhesive being first applied to the inner and outer membranes and thereafter, to the shear layer, the thickness of the adhesive varying from 0.05 mm to 1.00 mm.” The examiner notes that Applicant has not provided any arguments against the prior art references of record, such as Martin and Laursen, which are still relied upon above. Accordingly, the examiner refers to the detailed rejection above as to how the newly added claim limitation has been satisfied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749